Name: Commission Regulation (EC) No 1161/98 of 3 June 1998 on the sale by tender of beef held by certain intervention agencies and intended for processing within the Community
 Type: Regulation
 Subject Matter: economic geography;  trade policy;  industrial structures and policy;  animal product
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 160/234. 6. 98 COMMISSION REGULATION (EC) No 1161/98 of 3 June 1998 on the sale by tender of beef held by certain intervention agencies and intended for processing within the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 2634/97 (2), and in particular Article 7(3) thereof, Whereas the application of intervention measures in respect of beef has created stocks in several Member States; whereas, in order to prevent an excessive prolonga- tion of storage, part of these stocks should be sold by tender for processing in the Community; Whereas the sale should be made subject to the rules laid down by Commission Regulations (EEC) No 2173/79 (3), as last amended by Regulation (EC) No 2417/95 (4), (EEC) No 3002/92 (5), as last amended by Regulation (EC) No 770/96 (6) and (EEC) No 2182/77 (7), as last amended by Regulation (EC) No 2417/95, subject to certain special exceptions on account of the particular use to which the products in question are to be put; Whereas, with a view to ensuring a regular and uniform tendering procedure, measures should be taken in addi- tion to those laid down in Article 8(1) of Regulation (EEC) No 2173/79; Whereas provision should be made for derogations from Article 8(2)(b) of Regulation (EEC) No 2173/79, in view of the administrative difficulties which application of this point creates in the Member States concerned; Whereas in order to ensure optimum monitoring of the destination of beef from intervention stocks, control measures should be taken, in addition to the measures provided for in Regulation (EEC) No 3002/92, which are based on physical inspection of quantities and qualities; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. The sale shall take place of intervention products of:  approximately 32 tonnes of bone-in forequarters and 53 tonnes of bone-in hindquarters held by the German intervention agency,  approximately 54 tonnes of bone-in forequarters and 88 tonnes of bone-in hindquarters held by the Danish intervention agency,  approximately 2 tonnes of bone-in forequarters and 2 tonnes of bone-in hindquarters held by the Austrian intervention agency,  approximately 497 tonnes of bone-in forequarters and 715 tonnes of bone-in hindquarters held by the Spanish intervention agency,  approximately 16,5 tonnes of boneless beef held by the United Kingdom intervention agency. The products put up for sale have been bought into inter- vention in accordance with Article 1(c) of Commission Regulations (EC) No 1788/96 (8), (EC) No 1960/96 (9), (EC) No 2045/96 (10), (EC) No 2195/96 (11), (EC) No 2301/96 (12) and (EC) No 2378/96 (13). Detailed information concerning quantities is given in Annex I. 2. Subject to the provisions of this Regulation the products referred to in paragraph 1 shall be sold in ac- cordance with Regulations (EEC) No 2173/79, in par- ticular Titles II and III thereof, (EEC) No 2182/77 and (EEC) No 3002/92. (1) OJ L 148, 28. 6. 1968, p. 24. (2) OJ L 356, 31. 12. 1997, p. 13. (3) OJ L 251, 5. 10. 1979, p. 12. (4) OJ L 248, 14. 10. 1995, p. 39. (5) OJ L 301, 17. 10. 1992, p. 17. (6) OJ L 104, 27. 4. 1996, p. 13. (7) OJ L 251, 1. 10. 1977, p. 60. (8) OJ L 233, 14. 9. 1996, p. 18. (9) OJ L 259, 12. 10. 1996, p. 1. (10) OJ L 274, 26. 10. 1996, p. 2. (11) OJ L 293, 16. 11. 1996, p. 5. (12) OJ L 311, 30. 11. 1996, p. 43. (13) OJ L 325, 14. 12. 1996, p. 9. ¬ ¬EN Official Journal of the European CommunitiesL 160/24 4. 6. 98 Article 2 1. Notwithstanding Articles 6 and 7 of Regulation (EEC) No 2173/79, the provisions of and Annexes to this Regulation shall serve as a general notice of invitation to tender. The intervention agencies concerned shall draw up a notice of invitation to tender which shall include the following: (a) the quantities of beef offered for sale; and (b) the deadline and place for submitting tenders. 2. Interested parties may obtain the details of the quantities available and the places where the products are stored from the addresses listed in Annex II to this Regu- lation. The intervention agencies shall, in addition, display the notice referred to in paragraph 1 at their head offices and may publish it in other ways. 3. For each product mentioned in Annex I the inter- vention agencies concerned shall sell first the meat which has been stored the longest. 4. Only tenders which reach the intervention agencies concerned by 12 noon on 8 June 1998 shall be con- sidered. 5. Notwithstanding Article 8(1) of Regulation (EEC) No 2173/79, a tender must be submitted to the interven- tion agency concerned in a closed envelope, bearing the reference to the Regulation concerned. The closed en- velope must not be opened by the intervention agency before the expiry of the tender deadline referred to in paragraph 4. 6. Notwithstanding Article 8(2)(b) of Regulation (EEC) No 2173/79, tenders shall not indicate in which cold store or stores the products are held. 7. Notwithstanding Article 17 of Regulation (EEC) No 2173/79, in the case of boneless beef, the quantity avail- able for each cut shall constitute the minimum quantity to be tendered for. Article 3 1. Member States shall provide the Commission with information concerning the tenders received not later than the working day following the deadline set for the submission of tenders. 2. After the tenders received have been examined a minimum selling price shall be set for each product or the sale will not proceed. Article 4 1. A tender shall be valid only if presented by or on behalf of a natural or legal person who, for the 12 months prior to the entry into force of this Regulation, has been engaged in the processing of products containing beef and who is entered in a national VAT register. In addi- tion, tenders must be presented by or on behalf of a processing establishment approved in accordance with Article 8 of Council Directive 77/99/EEC (1). 2. Notwithstanding Article 3(1) and (2) of Regulation (EEC) No 2182/77, a tender must be accompanied by:  a written undertaking by the tenderer to process the meat into the products specified in Article 5 within the period referred to in Article 5(1) of Regulation (EEC) No 2182/77,  precise details of the establishment or establishments where the meat which has been purchased is to be processed. 3. The tenderers referred to in paragraph 1 may instruct an agent in writing to take delivery, on their behalf, of the products which they purchase. In this case the agent shall submit the bids of the tenderers whom he represents together with the written instruction referred to above. 4. Notwithstanding Article 18(1) of Regulation (EEC) No 2173/79 the time limit for taking over meat sold pursuant to this Regulation shall be two months from the day of the notification referred to in Article 11 of the same Regulation. 5. The purchasers and agents referred to in the pre- ceding paragraphs shall maintain and keep up to date an accounting system which permits the destination and use of the products to be ascertained with a view in particular to ensuring that the quantities of products purchased and manufactured tally. Article 5 1. Meat purchased in accordance with this Regulation shall be processed into products which comply with the definitions for A products and B products set out in para- graphs 2 and 3. 2. An A product means a processed product falling within CN code 1602 10, 1602 50 31, 1602 50 39 or 1602 50 80, not containing meat other than that of animals of the bovine species, with a collagen/protein ratio of no more than 0,45 % (2) and containing by weight at least 20 % (3) of lean meat excluding offal (4) and fat with meat and jelly accounting for at least 85 % of the total net weight. (1) OJ L 26, 31. 1. 1977, p. 85. (2) Determination of collagen content: the collagen content shall be taken to mean the hydroxyproline content multiplied by the factor 8. The hydroxyproline content must be deter- minded according to ISO method 3496-1978. (3) The lean bovine meat content excluding fat is determined in accordance with the procedure described in the Annex to Commission Regulation (EEC) No 2429/86 (OJ L 210, 1. 8. 1986, p. 39). (4) Offal includes the following heads and cuts thereof (including ears), feet, tails, hearts, udders, livers, kineys, sweetbreads (thy- mus gland with panctreas), brains, lungs, throats, thick skirts, spleens, tongues, caul, spinal cords, edible skin, reproductive organs (i.e. uteri, ovaries and testes), thyoid glands, pituitary glands. ¬ ¬EN Official Journal of the European Communities L 160/254. 6. 98 The product must be subjected to a heat treatment suffi- cient to ensure the coagulation of meat proteins in the whole of the product which may not show any traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part. 3. A B product means a processed product containing beef, other than:  one specified in Article 1(1)(a) of Regulation (EEC) No 805/68, or  one referred to in paragraph 2. However, a processed product falling within CN code 0210 20 90 which has been dried or smoked so that the colour and consistency of the fresh meat has totally disap- peared and with a water/protein ratio not exceeding 3,2 shall be considered to be a B product. Article 6 1. Member States shall set up a system of physical and documentary supervision to ensure that all meat is processed in accordance with Article 5. The system must include physical checks of quantity and quality at the start of the processing, during the proces- sing and after the processing operation is completed. To this end, processors shall at any time be able to demon- strate the identity and use of the meat through appro- priate production records. Technical verification of the production method by the competent authority may, to the extent necessary, make allowance for drip losses and trimmings. In order to verify the quality of the finished product and establish its conformity with the processors recipe Member States shall undertake representative sampling and analysis of the product. The costs of such operations shall be borne by the processor concerned. 2. Member States may, at the request of the processor, authorise the boning of forequarters and hindquarters in an establishment other than that provided for in respect of processing provided the relevant operations take place in the same Member State under appropriate supervision. 3. Article 1 of Regulation (EEC) No 2182/77 shall not apply. Article 7 1. The security provided for in Article 15(1) of Regula- tion (EEC) No 2173/79 shall be ECU 12 per 100 kilo- grams. 2. The security provided for in Article 4(1) of Regula- tion (EEC) No 2182/77 shall be:  the difference in ecus between the tender price per tonne and ECU 1 800 for bone-in forequarters,  the difference in ecus between the tender price per tonne and ECU 2 700 for bone-in hindquarters,  the difference in ecus between the tender price per tonne and ECU 3 500 for boneless beef. 3. Notwithstanding Article 5(3) of Regulation (EEC) No 2182/77, the processing of all beef purchased into finished products as referred to in Article 5 shall con- stitute a principal requirement. Article 8 Notwithstanding Article 9 of Regulation (EEC) No 2182/77, in addition to the entries provided for in Regula- tion (EEC) No 3002/92:  Section 104 of T 5 control copies must be completed with one or more of the following:  Para transformaciÃ ³n [Reglamentos (CEE) no 2182/77 y (CE) no 1161/98]  Til forarbejdning (forordning (EÃF) nr. 2182/77 og (EF) nr. 1161/98)  Zur Verarbeitung bestimmt (Verordnungen (EWG) Nr. 2182/77 und (EG) Nr. 1161/98)  Ã Ã ¹Ã ± µÃ µÃ Ã ±ÃÃ ¿Ã Ã ¹Ã ·Ã Ã · [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã  µÃ ¿Ã Ã ¹ (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2182/77 Ã ºÃ ±Ã ¹ (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1161/98]  For processing (Regulations (EEC) No 2182/77 and (EC) No 1161/98)  DestinÃ ©s Ã la transformation [rÃ ¨glements (CEE) no 2182/77 et (CE) no 1161/98]  Destinate alla trasformazione [Regolamenti (CEE) n. 2182/77 e (CE) n. 1161/98]  Bestemd om te worden verwerkt (Verordeningen (EEG) nr. 2182/77 en (EG) nr. 1161/98)  Para transformaÃ §aÃ o [Regulamentos (CEE) nÃ « 2182/77 e (CE) nÃ « 1161/98]  Jalostettavaksi (Asetukset (ETY) N:o 2182/77 ja (EY) N:o 1161/98)  FÃ ¶r bearbetning (FÃ ¶rordningarna (EEG) nr 2182/77 och (EG) nr 1161/98),  Section 106 of T 5 control copies must be completed with the date of conclusion of the contract of sale. Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. ¬ ¬EN Official Journal of the European CommunitiesL 160/26 4. 6. 98 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 June 1998. For the Commission Franz FISCHLER Member of the Commission ¬ ¬EN Official Journal of the European Communities L 160/274. 6. 98 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  Ã  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I  LIITE I  BILAGA I Estado miembro Medlemsstat Mitgliedstaat Ã Ã  Ã Ã ±Ã Ã ¿r µ Ã Ã µÃ »Ã ¿r Member State Ã tat membre Stato membro Lidstaat Estado-membro JÃ ¤senvaltio Medlemsstat Productos (1) Produkter (1) Erzeugnisse (1) Ã Ã Ã ¿Ã Ã ¹ Ã Ã ¿Ã ½Ã Ã ± (1) Products (1) Produits (1) Prodotti (1) Producten (1) Produtos (1) Tuotteet (1) Produkter (1) Cantidad aproximada (toneladas) TilnÃ ¦rmet mÃ ¦ngde (tons) UngefÃ ¤hre Mengen (Tonnen) Ã Ã ±Ã  Ã Ã ± ÃÃ Ã ¿Ã  Ã Ã µÃ ³Ã ³Ã ¹Ã Ã · ÃÃ ¿Ã  Ã Ã ¿Ã Ã ·Ã Ã ± (Ã  Ã Ã ¿Ã ½Ã ¿Ã ¹) Approximate quantity (tonnes) QuantitÃ © approximative (tonnes) QuantitÃ approssimativa (tonnellate) Hoeveelheid bij benadering (ton) Quantidade aproximada (toneladas) Arvioitu mÃ ¤Ã ¤rÃ ¤ (tonneina) UngefÃ ¤rlig kvantitet (ton) a) Carne con hueso  KÃ ¸d, ikke udbenet  Fleisch mit Knochen  Ã Ã  Ã Ã µÃ ±Ã Ã ± µÃ µ Ã º Ã Ã ¿Ã ºÃ ±Ã »Ã ±  Bone-in beef  Viande avec os  Carni non disossate  Vlees met been  Carne com osso  Luullinen naudanliha  KÃ ¶tt med ben DEUTSCHLAND  Vorderviertel 32  Hinterviertel 53 DANMARK  Forfjerdinger 54  Bagfjerdinger 88 Ã STERREICH  Vorderviertel 2  Hinterviertel 2 ESPA Ã¯ ¿ ½NA  Cuartos delanteros 497  Cuartos traseros 715 b) Carne deshuesada  Udbenet kÃ ¸d  Fleisch ohne Knochen  Ã Ã  Ã Ã µÃ ±Ã Ã ± Ã Ã Ã Ã Ã ¹r Ã º Ã Ã ¿Ã ºÃ ±Ã »Ã ±  Boneless beef  Viande dÃ ©sossÃ ©e  Carni senza osso  Vlees zonder been  Carne desossada  Luuton naudanliha  Benfritt kÃ ¶tt UNITED KINGDOM  Intervention shank (INT 11) 1  Intervention thick flank (INT 12) 1,2  Intervention topside (INT 13) 1,8  Intervention silverside (INT 14) 1,6  Intervention rump (INT 16) 1  Intervention flank (INT 18) 2,5  Intervention forerib (INT 19) 0,8  Intervention shin (INT 21) 0,5  Intervention shoulder (INT 22) 2,5  Intervention brisket (INT 23) 1,1  Intervention forequarter (INT 24) 2,5 ¬ ¬EN Official Journal of the European CommunitiesL 160/28 4. 6. 98 (1) VÃ ©anse los anexos V y VII del Reglamento (CEE) no 2456/93 de la ComisiÃ ³n (DO L 225 de 4. 9. 1993, p. 4), cuya uÃ ltima modificaciÃ ³n la constituye el Reglamento (CE) no 2602/97 (DO L 351 de 23. 12. 1997, p. 20). (1) Se bilag V og VII til Kommissionens forordning (EÃF) nr. 2456/93 (EFT L 225 af 4. 9. 1993, s. 4), senest Ã ¦ndret ved forordning (EF) nr. 2602/97 (EFT L 351 af 23. 12. 1997, s. 20). (1) Vgl. AnhÃ ¤nge V und VII der Verordnung (EWG) Nr. 2456/93 der Kommission (ABl. L 225 vom 4. 9. 1993, S. 4), zuletzt geÃ ¤ndert durch die Verordnung (EG) Nr. 2602/97 (ABl. L 351 vom 23. 12. 1997, S. 20). (1) Ã Ã » Ã Ã µÃÃ µ ÃÃ ±Ã Ã ±Ã Ã  Ã Ã · µÃ ±Ã Ã ± V Ã ºÃ ±Ã ¹ VII Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã  µÃ ¿ Ã Ã (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2456/93 Ã Ã ·r Ã ÃÃ ¹Ã Ã Ã ¿Ã Ã Ã ·r (Ã Ã  L 225 Ã Ã ·r 4. 9. 1993, Ã . 4), Ã Ã ¿ÃÃ r Ã Ã Ã ¿ÃÃ ¿ÃÃ ¿Ã ¹ Ã Ã ·Ã ¸Ã ·Ã ºÃ µ Ã Ã µÃ »Ã µÃ Ã Ã ±Ã Ã ¹Ã ± Ã ±Ã Ã Ã ¿ Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã  µ Ã Ã ¿ (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2602/97 (Ã Ã  L 351 Ã Ã ·r 23. 12. 1997, Ã . 20). (1) See Annexes V and VII to Commission Regulation (EEC) No 2456/93 (OJ L 225, 4.9.1993, p. 4), as last amended by Regulation (EC) No 2602/97 (OJ L 351, 23.12.1997, p. 20). (1) Voir annexes V et VII du rÃ ¨glement (CEE) no 2456/93 de la Commission (JO L 225 du 4. 9. 1993, p. 4). RÃ ¨glement modifiÃ © en dernier lieu par le rÃ ¨glement (CE) no 2602/97 (JO L 351 du 23. 12. 1997, p. 20). (1) Cfr. allegati V e VII del regolamento (CEE) n. 2456/93 della Commissione (GU L 225 del 4. 9. 1993, pag. 4), modificato da ultimo dal regolamento (CE) n. 2602/97 (GU L 351 del 23. 12. 1997, pag. 20). (1) Zie de bijlagen V en VII van Verordening (EEG) nr. 2456/93 van de Commisie (PB L 225 van 4. 9. 1993, blz. 4), laatstelijk gewijzigd bij Verordening (EG) nr. 2602/97 (PB L 351 van 23. 12. 1997, blz. 20). (1) Ver anexos V e VII do Regulamento (CEE) nÃ « 2456/93 da ComissaÃ o (JO L 225 de 4. 9. 1993, p. 4). Regulamento com a uÃ ltima redacÃ §aÃ o que lhe foi dada pelo Regulamento (CE) nÃ « 2602/97 (JO L 351 de 23. 12. 1997, p. 20). (1) Katso komission asetuksen (ETY) N:o 2456/93 (EYVL L 225, 4. 9. 1993, s. 4), sellaisena kuin se on viimeksi muutettuna asetuksella (EY) N:o 2602/97 (EYVL L 351, 23.12.1997, s. 20) liitteet V ja VII. (1) Se bilaga V och VII i fÃ ¶rordning (EEG) nr 2456/93 (EGT L 225, 4.9.1993, s. 4), senast Ã ¤ndrad genom fÃ ¶rordning (EG) nr 2602/97 (EGT L 351, 23.12.1997, s. 20). ¬ ¬EN Official Journal of the European Communities L 160/294. 6. 98 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II  LIITE II  BILAGA II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen   Ã ¹Ã µÃ Ã ¸ Ã Ã Ã ½Ã Ã µÃ ¹r Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã  µ Ã Ã Ã ½ ÃÃ ±Ã Ã µ µÃ ² Ã Ã ±Ã Ã µÃ r  Addresses of the intervention agencies  Adresses des organismes dintervention  Indirizzi degli organismi dintervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §aÃ o  Interventioelinten osoitteet  Interventionsorganens adresser BUNDESREPUBLIK DEUTSCHLAND Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung (BLE) Postfach 180203, D-60083 Frankfurt am Main Adickesallee 40 D-60322 Frankfurt am Main Tel.: (49) 69 1564-704/772; Telex: 411727; Telefax: (49) 69 15 64-790/791 DANMARK Ministeriet for FÃ ¸devarer, Landbrug og Fiskeri EU-direktoratet Kampmannsgade 3 DK-1780 KÃ ¸benhavn V Tlf. (45) 33 92 70 00; telex 151317 DK; fax (45) 33 92 69 48, (45) 33 92 69 23 ESPA Ã¯ ¿ ½NA FEGA (Fondo EspanÃ ol de GarantÃ ­a Agraria) Beneficencia, 8 E-28005 Madrid Tel.: (34) 913 47 65 00/913 47 63 10; tÃ ©lex: FEGA 23427 E/FEGA 41818 E; fax: (34) 915 21 98 32/ 915 22 43 87 Ã STERREICH AMA-Agrarmarkt Austria Dresdner StraÃ e 70 A-1201 Wien Tel.: (431) 33 15 12 20; Telefax: (431) 33 15 1297 UNITED KINGDOM Intervention Board Executive Agency Kings House 33 Kings Road Reading RG1 3BU UK-Berkshire Tel. (01189) 58 36 26 Fax (01189) 56 67 50